DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 05/27/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 11 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-2, 4, and 13 have been amended.
	Claim 21 has been added.
	No claims have been cancelled
	Claims 1-21 are pending in the application.
	
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument of unexpected results, it is noted that applicant has only provided data from one trial of each compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
Further, Kim does provide a more general chemical formula for arriving at the compounds of the invention, Formula (1)(page 3) which is reproduced below.

    PNG
    media_image1.png
    159
    450
    media_image1.png
    Greyscale

In this formula, R4 and R6, which comprise the alpha carbon discussed on page 22 of the remarks dated 05/27/2022, may be an alkyl group, with t-butyl being listed as a specific example of an acceptable option (paragraph 0032, line 10). Though the combination picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123. In the instant case, Kim clearly teaches that R4 and R6 may preferably be an t-butyl group, and the claimed invention falls within the limitations of Kim. The claimed invention cannot demonstrate improvement over the prior art when the prior art teaches the same claimed invention.
For at least these reasons, the rejections are respectfully maintained.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/124697 A1).
With respect to claim 1, Kim teaches an organometallic compound represented by formula 1 (page 3), which is pictured below.

    PNG
    media_image2.png
    145
    433
    media_image2.png
    Greyscale

In this formula R1 is a C4 alkyl (isobutyl) group, R2 and R3 are a C1 alkyl (methyl) group, R4 and R6 are a C4 alkyl (t-butyl) group, and R6 is a hydrogen atom (paragraphs 18-20).
This forms the compound below.

    PNG
    media_image3.png
    232
    288
    media_image3.png
    Greyscale

This compound reads on the instant claim when R4 is a C4 isobutyl group, R7 and R9 are a C1 alkyl (methyl) group, A7 is a hydrogen atom, all other R groups are hydrogen atoms, and all other A groups are C1 alkyl (methyl) groups.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent compound that, when comprised by a device, results in low driving voltage and/or high luminous efficiency properties while exhibiting a deep red color (paragraph 21), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Kim teaches the organometallic compound of claim 1 and R4 is a C4 isobutyl group, R7 and R9 are a C1 alkyl (methyl) group, A7 is a hydrogen atom, all other R groups are hydrogen atoms, and all other A groups are C1 alkyl (methyl) groups, as discussed above.
With respect to claim 3, Kim teaches the organometallic compound of claim 1 and A1-A6 are each a C1 alkyl (methyl) group, as discussed above.
With respect to claim 4, Kim teaches the organometallic compound of claim 1, and R4 is represented by Formula 2 when R13 is a hydrogen atom, R14 is a C1 alkyl (methyl) group, and R15 is a C2 alkyl (ethyl) group, as pictured above.
With respect to claim 5, Kim teaches the organometallic compound of claim 4, and R13 is hydrogen.
With respect to claim 6, Kim teaches the organometallic compound of claim 4, and R14 and R15 are different.
With respect to claim 7, Kim teaches the organometallic compound of claim 4, and R13 is hydrogen, R14 is a methyl group, and R15 is an ethyl group, as discussed above.
With respect to claim 8, Kim teaches the organometallic compound of claim 4, and R4 is represented by Formula 2.
With respect to claim 9, Kim teaches the organometallic compound of claim 1, and R4, R7, and R9 are each not hydrogen.
With respect to claim 10, Kim teaches the organometallic compound of claim 1, and R7 and R9 are not hydrogen and are identical to each other.
With respect to claim 11, Kim teaches the organometallic compound of claim 1, as discussed above. 
Kim also teaches that R4 and R6 can be a C5 alkyl (2-isopentyl) group (paragraph 20). This would form the compound below.

    PNG
    media_image4.png
    125
    157
    media_image4.png
    Greyscale

This compound reads on the instant claim when A1 and A4 are a C2 alkyl group
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent compound that, when comprised by a device, results in low driving voltage and/or high luminous efficiency properties while exhibiting a deep red color (paragraph 21), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 12, Kim teaches the organometallic compound of claim 1, as discussed above.
Kim also teaches that R6 can be selected as a C1 alkyl (methyl) group (paragraph 20). This would form the compound below.

    PNG
    media_image5.png
    242
    284
    media_image5.png
    Greyscale

This compound reads on the instant claim when A7 is a methyl group.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent compound that, when comprised by a device, results in low driving voltage and/or high luminous efficiency properties while exhibiting a deep red color (paragraph 21), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 13, Kim teaches the organometallic compound of claim 1, as discussed above. 
Kim also teaches that R4 may be an alky group joined to form an unsubstituted polycyclic alicyclic ring. 
This would form the compound below.

    PNG
    media_image6.png
    263
    351
    media_image6.png
    Greyscale

This compound meets the requirements of the instant claim when a group represented by *-C(A1)(A2)(A3) is a bicyclo[2.2.2]octane group.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent compound that, when comprised by a device, results in low driving voltage and/or high luminous efficiency properties while exhibiting a deep red color (paragraph 21), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 14, Kim teaches the organometallic compound of claim 1, and the organometallic compound is Compound 1, as pictured above.
With respect to claims 15-18, Kim teaches an organic electroluminescent device comprising an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode (paragraph 119) and the compound is in the light emitting layer and emits red light (paragraph 15, lines 11-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of the instant claim as Kim demonstrates this was a device structure that was known prior to the effective filing date of the claimed invention.
With respect to claim 19, Kim teaches the organic light-emitting device of claim 17, and the emission layer also comprises a host and the host is present in 80% concentration while the dopant is present in 20% concentration (paragraph 120).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a host in combination with the organometallic compound and in a higher concentration, as taught by Kim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/124697 A1)  and further in view of  Mao et al. (US 2008/0145526)
With respect to claim 20, Kim teaches the compound of claim 1, however, Kim does not teach a diagnostic composition comprising the compound.
Mao teaches that luminescent metal complexes that may be useful for a variety of diagnostic applications such as staining, detection, and/or identification, for example, of substances such as poly(amino acids). Further, by way of example, a luminescent metal complex may be useful for staining, detecting, and/or identifying poly(amino acids) that are associated with any of various environments, such as a gel or a gel matrix, such as any associated with SDS-PAGE, for example, a surface environment, such as any associated with western blot, for example, and/or the like (abstract). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use an organometallic compound, such as the one disclosed by Kim in claim 1 above, in a diagnostic composition, as disclosed by Mao, in order to obtain an organometallic compound suitable for use in a diagnostic composition.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/124697 A1) and further in view of Li et al (US 2002/0076576 A1).
With respect to claim 21, Kim teaches an organometallic compound represented by formula 1 (page 3), which is pictured below.

    PNG
    media_image2.png
    145
    433
    media_image2.png
    Greyscale

In this formula R1 is a C4 alkyl (isobutyl) group, R2 and R3 are a C1 alkyl (methyl) group, R4 and R6 are a C4 alkyl (t-butyl) group, and R6 is a hydrogen atom (paragraphs 18-20).
This forms the compound below.

    PNG
    media_image3.png
    232
    288
    media_image3.png
    Greyscale

This compound reads on the instant claim when R4 is a C4 isobutyl group, R7 and R9 are a C1 alkyl (methyl) group, A7 is a hydrogen atom, all other R groups are hydrogen atoms, and all other A groups are C1 alkyl (methyl) groups.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent compound that, when comprised by a device, results in low driving voltage and/or high luminous efficiency properties while exhibiting a deep red color (paragraph 21), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kim does not teach the presence of a deuterium atom.
Li teaches organic semiconductors consisting of a chromophore in which one or more hydrogen atoms is replace with a deuterium atom. Li teaches that deuterated organic semiconductors have improved performance, for instance, higher fluorescence yield and more stability than its non-deuterated analogue (paragraph 0023).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a deuterium atoms into the compound of Kim in order to improve the compounds performance, and obtain higher fluorescence and more stability than its non-deuterated analogue, as taught by Li.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            09

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789